DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
STATUS OF CLAIMS
Claims 1–8, 14 and 15 are pending in this application.
Claims 1–7 and 14 are amended.
Claim 15 is new.
Claim 9–13 are cancelled. 
RESPONSE TO ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on February 08, 2022.
In view of amendments filed on February 08, 2022 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed on February 08, 2022 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
Applicant’s Reply (February 08, 2022) includes substantive amendments to the claims. This Office action has been updated with new Hirotani (2020/0171867)’ as explained in the body of rejection below.
ART REJECTIONS
Obviousness Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 8 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0062012 A1 “Shinohara” in view of US Patent Application Publication 2020/0171867 A1 “Hirotani”.
With respect to claim 1, Shinohara discloses a printing device (Fig. 1 – printer 100 …) printing on a medium while being manually moved in relation to the medium (¶[0028]; wherein the handy printer 100 has a function of printing, while being moved by a user in a sub-scanning direction, a print subject, such as characters, symbols, logos, icons, and marks, on a print medium R using a reference pattern preprinted on the print medium R as a reference of the printing position …), the printing device comprising: 
a print head printing on the medium (¶ [0033]; Fig. 4 – wherein the print head 150 includes a magenta-color print head 150M that ejects magenta-color ink, a cyan-color print head 150C that ejects cyan-color ink, a yellow-color print head 150Y that ejects yellow-color ink, and non-illustrated ink tanks for the corresponding colors. Each of the print heads 150M, 150C, and 150Y has nozzles, which are print elements, arranged linearly in the main scanning direction (set direction) …); 
scanning image sensor scanning the medium (¶ [0031]; Fig. 4 – wherein the image acquirer 130 includes a scanner including optical elements arranged linearly in a main scanning direction. The scanner scans the print medium R to acquire an image of the print medium R …); and 
a processor (¶ [0035]; Fig. 1 – element 110; wherein the controller 110 includes a central processing unit (CPU) …) acquiring print data and mark information about a mark on the medium (¶ [0036]; Fig. 4 – wherein the print subject acquirer 111 acquires, via the communicator 160, data indicating the print subject transmitted by the terminal device 200, data indicating the reference pattern, and data indicating a relative position of the reference pattern with respect to an intended position at which the print subject is to be printed, and stores the acquired data in the RAM 180. The reference pattern is a characteristic pattern preprinted on the print medium R and serves as a reference of a printing position of the print subject. The relative position of the reference pattern with respect to the intended position at which the print subject is to be printed is, for example, represented by a sub-scanning-direction distance between the reference pattern and the print subject {Interpretation: whereon the reference pattern corresponds to the claimed ‘mark’ on the medium} …), 
the processor (¶ [0035]; Fig. 1 – element 110; wherein the controller 110 includes a central processing unit (CPU) …) detecting the mark represented by the mark information (¶ [0061]; determining whether the reference pattern is included in the image acquired by the image acquirer 130 {Interpretation: whereon the reference pattern corresponds to the claimed ‘mark’ on the medium} …), based on scanned data, which is image data of the medium scanned by the scanning image sensor (¶ [0061]; wherein upon movement of the handy printer 100 by the user, the determiner 113 determines whether the reference pattern is included in the image acquired by the image acquirer 130 (Step S203). Specifically, upon the handy printer 100 being moved, the image acquirer 130 scans the print medium R and acquires the image of the print medium R. The determiner 113 extracts an amount of features from the image acquired by the image acquirer 130 and determines whether an amount by which the extracted features match features included in the reference pattern is equal to or greater than a reference value. When a determination is made that the reference pattern is not included (No in Step S203), the process repeats Step S203. When a determination is made that the reference pattern is included (Yes in Step S203), the indicator display controller 112 controls the indicator 120 to be lit yellow (Step S204) …); and 
the processor (¶ [0035]; Fig. 1 – element 110; wherein the controller 110 includes a central processing unit (CPU) …) controlling the print head to print a print image, based on the print data, at a position based on the mark that is detected (¶ [0039]; wherein when the determiner 113 determines that the reference pattern is included, the print head controller 114 causes the print head 150 to print the print subject based on a travel distance that is a distance traveled in the sub-scanning direction and detected by the travel distance detector 140, using the position of the reference pattern as a reference of the printing position. Specifically, the print head controller 114 detects the travel distance L that has been traveled since detection of the reference pattern. Then the print head controller 114 causes ejection of ink from the magenta-color print head 150M to print a single line of dots for magenta color of the print subject corresponding to a position obtained by subtraction of a total distance the distance d4 and the reference distance d1 from the travel distance L, which can also be briefly expressed as L-(d4+d1) …).

Hirotani, working in the same field of endeavor, recognizes this problem and teaches correcting the print data based on a relative position of the print head relative to the mark that is detected (¶¶ [0068 and 0069]; Fig. 10 – wherein the print subject adjuster 113 calculates the first reference distance and the second reference distance (step S301 in FIG. 8). As illustrated in FIG. 11, upon aligning the indicator 130 with the central line C of the printing position P and pressing the determination button 120 by the user (YES in step S302 in FIG. 8), the print subject adjuster 113 controls the sensor 140 to cause the sensor 140 to start measuring the travel distance by which the handy printer is move in the first moving direction (step S303 in FIG. 8). Next, if the travel distance by which the handy printer 100 is moved is equal to or larger than the first reference distance (YES in step S304 in FIG. 8), the notifier 112 causes the indicator 130 to change the emitted light to the green light (step S305 in FIG. 8) …) and print, based on the print data that is corrected (¶ [0069]; wherein the adjusted image of the print subject can be obtained that fits the size of the printing position P. Next, the printer head controller 114 executes the printing execution processing in which the adjusted image of the print subject is printed …).
Hirotani, ¶ [0072]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Shinohara discloses wherein the print head prints on the medium while the printing device is moved in a first direction (¶ [0041]; wherein the print head 150 selectively ejects, in accordance with print data, ink onto the print medium R through nozzles included in the print head 150 under control of the print head controller 114, as described above. The ejected ink attaches to the print medium R and a single line of dots, which is a line of dots arranged in the main scanning direction of the print head 150, is printed …), and the wherein the reference pattern acquirer 212 specifies a portion in the image of the print medium R as a reference pattern that serves as a reference for printing the print subject (Step S104). Specifically, the reference pattern acquirer 212 specifies as the reference pattern a characteristic pattern that is at a position through which the image acquirer 130 and the print head 150 pass before the print subject is printed (the position is located leftward from the printing position of the print subject). Then the reference pattern acquirer 212 determines a relative position of the reference pattern with respect to an intended position at which the print subject is to be printed (Step S105). Specifically, the reference pattern acquirer 212 determines the relative position based on the sub-scanning-direction distance d4 between the reference pattern and the print subject …).
With respect to claim 8, which claim 1 is incorporated, Shinohara discloses wherein the print head has a plurality of nozzles and ejects ink from the plurality of nozzles to print (¶ [0033]; wherein the print head 150 includes a magenta-color print head 150M that ejects magenta-color ink, a cyan-color print head 150C that ejects cyan-color ink, a yellow-color print head 150Y that ejects yellow-color ink, and non-illustrated ink tanks for the corresponding colors. Each of the print heads 150M, 150C, and 150Y has nozzles, which are print elements, arranged linearly in the main scanning direction (set direction). The print head 150 ejects ink selectively from the nozzles upon electrical energization corresponding to an image of the print subject. The magenta-color print head 150M is disposed apart by a reference distance d1 from the image acquirer 130 in the sub-scanning direction. The cyan-color print head 150C is disposed apart by a reference distance d2 from the image acquirer 130 in the sub-scanning direction. The yellow-color print head 150Y is disposed apart by a reference distance d3 from the image acquirer 130 in the sub-scanning direction …).
With respect to claim 14, (drawn to a method) the proposed combination of Shinohara and Hirotani, explained in the rejection of device claim 1 renders obvious the steps of the method of claim 14, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 14.
Summary
Claims 1, 2, 8 and 14 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

ALLOWABLE SUBJECT MATTER
Objected Claim
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 depends on claim 1 and further requires the following:
“wherein when projected in the first direction, the available range of printing is located within an available range of scanning by the scanning image sensor, and the scanning image sensor has an overall length in a second direction that is longer than that of the print head in the second direction, the second direction being perpendicular to the first direction”
Examiner's Statement of Reason for Allowance
Claims 4–7 and 15 are allowed. Claims 4 and 15 are independent claim. Claims 5–7 depends on claim 4.

The Reply has amended claims 4 and 15 to add several features as shown in the excerpt below: 
 [4] “a processor acquiring print data and mark information about a mark on the medium, the processor detecting the mark represented by the mark information, based on scanned data, which is image data of the medium scanned by the scanning image sensor, and the processor controlling the print head to print a print image, based on the print data, at a position based on the mark that is detected: and
a detection image sensor outputting a movement detection signal when the printing device is moved, wherein
the processor calculates an amount of movement of the printing device, based on the movement detection signal, and controls the print head, based on the amount of movement that is calculated.” along with all other limitations as required by independent claim 4.
[15] “acquiring print data and mark information about a mark provided on the medium; 
scanning the medium; 
detecting the mark represented by the mark information, based on scanned data, which is image data of the medium that is scanned; 
acquiring a movement detection signal when the printing device is moved; 
calculating an amount of movement of the printing device, based on the movement detection signal; and 
printing a print image based on the print data at a position based on the mark that is detected by controlling the print head, based on the amount of movement that is calculated, and thus producing the printed matter.” along with all other limitations as required by independent claim 15.
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Shinohara (2020/0062012) and Hirotani (2020/0171867), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 4 and 15 are allowable over the prior art of record.  It follows that claims 5–7 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Horotani (2019/0092056)
Describes a printing device that enables a user to recognize the positional relationship between the standard indicator and the printed image so as to enable easy printing at a desired location. The user can, even without seeing the printed image, know that printing is started and completed.
Harada et al. (2018/0250948)
Describes controlling each of a plurality of nozzles to discharge a liquid droplet in an amount defined by the image data onto a target discharging position on a medium, which corresponds to a pixel position defined by the image data, controlling at least one of the nozzles to discharge the liquid droplet for a controlled number of times smaller than a number of times N, N representing an integer not smaller than 2, in an amount greater than the amount defined by the image data onto the target discharging position on the medium, and recording the controlled number of times of discharging for each of the at least one of nozzles.
Shinohara (2017/0274644)
Describes a printer i.e. handheld or direct manual scanning inkjet printer, for performing printing of images or patterns on a printing medium e.g. printing paper, printing label and cardboard, as the printer moves over the medium. Can also be used for a resin medium.

Table 1
  CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672


/Henok Shiferaw/Primary Examiner, Art Unit 2672